DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2007-248338 A) in view of Matoba (US 2007/0211852).

Regarding claim 1, Kobayashi discloses an X-ray fluorescence analysis apparatus (fig. 1) comprising: a partitioning member (2) that is provided between a first space (above 2) for a sample (3) and a second space (below 2) adjacent to the first space, and on which an opening is formed (2h); an X-ray generator (1) that is provided in the second space (below 2), and that generates an X-ray (20) configured to be irradiated onto the sample (3) through the opening (2h); a line-shaped member (fig. 5:9) for calibration (pars. 51 and 78) that is provided crossing the opening (2h) and along the partitioning member (2); and an X-ray detector (5) that is provided in the second space (below 2), and that detects an X-ray fluorescence (21) from the sample and an X-ray fluorescence (22) from the line-shaped member, wherein the X-ray fluorescence can be used to produce an X-ray fluorescence spectrum including a sample peak corresponding to the X-ray fluorescence from the sample (3) and a reference peak corresponding to the X-ray fluorescence from the line-shaped member (9). 
However, Kobayashi fails to disclose a first space which houses a sample; and a spectrum producer that produces an X-ray fluorescence spectrum including a peak corresponding to the X-ray fluorescence, based on a detection signal from the X-ray detector. 
Matoba teaches a first space (above 3) which houses a sample (S); and a spectrum producer that produces an X-ray fluorescence spectrum necessarily including a peak corresponding to the X-ray fluorescence, based on a detection signal from the X-ray detector (par. 37).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kobayashi with the teaching of Matoba, since one would have been motivated to make such a modification for more protection with housing and for more data and analysis with the spectrum.

Regarding claim 2, Kobayashi discloses wherein the line-shaped member (9) crosses a central part of an X-ray passage area in the opening (2h). 

Regarding claim 3, Kobayashi discloses wherein the X-ray generator (1) irradiates the X-ray (20) onto the sample from a first slanted direction (from 1), the X-ray detector (5) detects the X-ray fluorescence (21) emitted from the sample in a second slanted direction and the X-ray fluorescence (22) emitted from the line-shaped member in the second slanted direction, and the line-shaped member (9) is provided along a direction of arrangement of the X-ray generator (1) and the X-ray detector (5). 

Regarding claim 4, Kobayashi discloses wherein the partitioning member (2) has a first surface which faces the first space (above 2) and a second surface which faces the second space (below 2), and the line-shaped member (9) is provided relative to the second surface (fig. 5). 
However, Kobayashi fails to disclose the line-shaped member provided on the second surface. 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kobayashi with the line-shaped member on the surface, since rearranging parts of an invention involves only routine skill in the art. One would have been motivated to make such a modification for easier attachment or more structural support.  

Regarding claim 5, Kobayashi discloses wherein respective ends of the line-shaped member (9) are fixed relative to the second surface (fig. 5). 
However, Kobayashi fails to disclose the line-shaped member on the second surface. 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kobayashi with the line-shaped member on the surface, since rearranging parts of an invention involves only routine skill in the art. One would have been motivated to make such a modification for easier attachment or more structural support.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Matoba as applied to claim 1 above, and further in view of He et al. (US 2016/0341677; hereinafter He).
Kobayashi as modified above suggests claim 1. Kobayashi further discloses wherein a line-shaped member (fig. 5:9) is provided crossing the opening (2h) and along the partitioning member (2), and the line-shaped member is formed from a calibration substance (pars. 51 and 78). 
However, Kobayashi fails to disclose wherein a plurality of members are provided crossing and along, and the plurality of members are formed from a plurality of calibration substances which differ from each other. 
He teaches wherein a plurality of members are provided crossing and along, and the plurality of members are formed from a plurality of calibration substances which differ from each other (fig. 8 and par. 34).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kobayashi with the teaching of He, since duplication of the essential working parts of a device involves only routine skill in the art (He: figs. 5-8). One would have been motivated to make such a modification for overcoming degradation issues (He: par. 4). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Matoba and Sayama et al. (US 5062127; hereinafter Sayama).
Kobayashi discloses a method of calibrating (pars. 51 and 78) an X-ray fluorescence analysis apparatus (fig. 1), comprising: providing a line-shaped member (fig. 5:9) for calibration crossing an opening (2h) formed on a partitioning member (2) provided between a first space (above 2) for a sample (3) and a second space (below 2) adjacent to the first space; irradiating an X-ray (with 1) generated in the second space toward the opening (2h); detecting (with 5) an X-ray fluorescence (22) from the line-shaped member (9) in the second space (below 2); producing an X-ray fluorescence signal, which can include a reference peak corresponding to the X-ray fluorescence (22) from the line-shaped member (9); and executing calibration (pars. 51 and 78).
However, Kobayashi fails to disclose a first space which houses a sample; and producing an X-ray fluorescence spectrum including a peak corresponding to the X-ray fluorescence; and executing at least one of energy calibration or intensity calibration based on at least one of an energy or an intensity of the reference peak.
Matoba teaches a first space (above 3) which houses a sample (S); and producing an X-ray fluorescence spectrum including a peak corresponding to the X-ray fluorescence (par. 37). Sayama teaches executing at least one of energy calibration or intensity calibration based on at least one of an energy or an intensity of the reference peak (col. 12:9-25).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kobayashi with the teaching of Matoba, since one would have been motivated to make such a modification for more protection with housing and for more data and analysis with the spectrum.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Kobayashi with the teaching of Sayama, since one would have been motivated to make such a modification for calibration to produce more accurate results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884